 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8
 9   BRIAN D. MITTS,                   )      3:18-cv-00230-HDM-CBC
                                       )
10                  Plaintiff,         )
                                       )      ORDER
11                                     )
                                       )
12   vs.                               )
                                       )
13   NANCY A. BERRYHILL, Acting        )
     Commissioner of Social Security, )
14                                     )
                    Defendant.         )
15   _________________________________ )
16        The Court has considered the Report and Recommendation of the
17   United States Magistrate Judge (ECF No. 17) filed on April 15, 2019,
18   in which the Magistrate Judge recommends that this Court enter an
19   order denying plaintiff’s motion for remand (ECF No. 15), granting
20   defendant’s cross-motion to affirm (ECF No. 16), and affirming the
21   decision of the Commissioner.      No objections to the Report and
22   Recommendation have been filed, and the time for doing so has expired.
23        The Court has considered the pleadings and memoranda of the
24   parties and other relevant matters of record and has made a review and
25   determination in accordance with the requirements of 28 U.S.C. § 636
26   and applicable case law.    Accordingly, the Court hereby ADOPTS AND
27   ACCEPTS the Report and Recommendation of the United States Magistrate
28   Judge (ECF No. 17).   Therefore, plaintiff’s motion for remand(ECF No.

                                        1
 1   15) is denied, defendant’s cross-motion to affirm (ECF No. 16) is
 2   granted, and the decision of the Commissioner is affirmed.   The Clerk
 3   of the Court shall enter judgment accordingly.
 4        IT IS SO ORDERED.
 5        DATED: This 3rd day of June, 2019.
 6
 7                            ____________________________
                              UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
